



Exhibit 10.2.4
November 21, 2019        
Dear Executive:
This letter specifies certain terms applicable to your fiscal year 2020
performance-based Restricted Stock Units (“FY 2020 RSUs”) in the event your
employment is terminated due to your death, Disability, or for any other reason
(other than for cause) prior to October 22, 2020 (an “Eligible Termination”).
Capitalized terms not otherwise defined in this letter have the meanings
assigned to such terms in the Costco Wholesale Corporation 2019 Stock Incentive
Plan (the “Plan”).
The Compensation Committee of the Board of Directors has set performance
conditions for the FY 2020 RSUs. They consist of achieving either: total sales
growth of 4% versus fiscal year 2019, excluding the impact of changes in foreign
currencies relative to the U.S. dollar, or pre-tax income growth of 3% versus
fiscal year 2019, also excluding the impact of changes in foreign currencies
relative to the U.S. dollar. The Committee’s evaluation of the attainment of the
conditions is subject to other conditions and adjustments.
If the performance conditions are not achieved, your FY 2020 RSUs automatically
will be canceled and terminate without the payment of any consideration to you.
In the event you experience an Eligible Termination and the Compensation
Committee determines that the performance goals established for your FY 2020
RSUs have been achieved, you will receive the Shares underlying your FY 2020
RSUs, subject to Section 12.1 of the Plan and the October 2020 RSU Award
Agreement (the “Award Agreement”), including (without limitation) the
long-service and quarterly-vesting provisions applied for terminations. Any FY
2020 RSUs that do not become issuable automatically shall be cancelled and
terminate without the payment of any consideration to you. For example, if the
Compensation Committee were to approve a grant of 21,000 FY 2020 RSUs, you have
attained 30 years of service prior to October 22, 2019, and you experience an
Eligible Termination (other than due to your death) on February 16, 2020, you
would be eligible to receive 14,350 Shares (14,000 Shares (2/3 times 21,000),
plus 350 Shares (20% of 7,000 (21,000 minus 14,000) multiplied by 1/4)), if the
performance goals established for your FY 2020 RSUs are achieved. The remaining
6,650 Shares automatically would be canceled.
Shares that become issuable will be delivered after the Compensation Committee’s
evaluation of the satisfaction of the performance results for FY 2020 RSUs and
in accordance with the Company’s established practices for settling the first
anniversary vesting installment associated with performance-based RSUs, but no
later than December 31, 2020. For purposes of Internal Revenue Code section
409A, each vesting installment that may be delivered to you pursuant to your FY
2020 RSUs shall be treated as a separate payment and the right to a series of
installment payments pursuant to your FY 2020 RSUs shall be treated as the right
to a series of separate and distinct payments.
By accepting the FY 2020 RSUs, you acknowledge your agreement with the terms in
this letter and that your FY 2020 RSUs will be subject to the terms and
conditions of the Plan and the terms and conditions set forth in the Award
Agreement attached to this letter, except as otherwise expressly provided
herein.
Thank you for your hard work and continued contribution to the success of the
Company.


Sincerely,
COSTCO WHOLESALE CORPORATION
/s/ ROBERT E. NELSON, III


Robert E. Nelson, III
Senior Vice President - Finance








